Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 December 2021 regarding the rejections of record under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues that the amendment to Claim 1 now requiring that the controller is programmed to “cause one of the pre-distribution flow rate, a temperature of the fuel cell system, or a power generation amount of the fuel cell system to be controller based on the second individual supply flow rate qair2_d(n)” overcomes the rejection of record. This is not persuasive because, as in the previous version of Claim 1 filed 23 December 2020 and rejected under 35 U.S.C. 101 in the rejection mailed 28 September 2021, the claim still does not require a nexus between the calculations recited and the material function or operation of the fuel cell. For example, causing the pre-distribution flow rate to be controlled based on a temperature is recited with such a broad degree of generality that it could include many different “particular treatments” per MPEP 2106.5(a) such as opening or closing a valve allowing the movement of coolant flow or operating the speed of a pump which determines the pre-distribution flow rate or, more broadly, simply stopping the fuel and the flow of pre-distribution coolant off, allowing the temperature of both the pre-distribution coolant and the fuel cell to return to equilibrium based on the atmosphere in which it is placed. Similar rationale applies for causing a temperature of the fuel cell system or power generation amount of the fuel cell system to change based on the second individual supply flow rate. As indicated in the interview with applicant’s representative on 10 December 2021, Claims 4 and 6 as amended would overcome the rejections of record under 35 U.S.C. 101 if they were re-written in independent form because they each require a “particular treatment” per MPEP 2106.5(a). .
Applicant’s arguments filed 28 December 2021 regarding the rejections of record under 35 U.S.C. 103 have been considered but are ultimately not persuasive. Applicant’s only argument recites that none of the cited prior art teaches the claimed equations (A) through (E) now required by Claim 1 as amended. This is not persuasive because, as indicated below, the claimed are either taught exactly by Chikugo or are a manipulation of equations taught by the prior art. Therefore, the rejections of record are upheld below, introducing newly cited reference Furusawa (US 2013/0323539 A1).

Response to Amendment
In view of the amendments filed 28 December 2021 and 14 January 2022, the rejections under 35 U.S.C. 112 of the last Office action are withdrawn.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 101
Claims 1, and 4, 6, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 requires a fuel cell system, which is a machine per step 1 of the section 101 analysis. 
Claim 1 also recites calculations of mathematical equations between variables, an abstract idea, which is a judicial exception under step 2A of the subject matter eligibility test for products and processes (see MPEP 2106). Proceeding with the step 2A analysis of Claim 1, it is the examiner’s position that the judicial exception is not integrated into a practical application because the claim is directed to 
Claim 1 requires structural components including: (1) a fuel cell group including a plurality of fuel cells, (2) a refrigerant passage through which a refrigerant is individually distributed to the fuel cells composing the fuel cell group, (3) sensors and (4) a controller that is programmed to perform calculations. Proceeding with step 2B of the subject matter eligibility test for products and processes, it is the examiner’s position that the claim does not amount to significantly more than the judicial exception as the structural components of the claim are well understood, routine and conventional. Particularly, both Chikugo (US 8110313 B2) and Alp (US 7862494 B2) teach well-understood fuel cell structures with multiple individual cells connected in series requiring precise control of the individual cells. Further, both Chikugo and Alp recognize that uneven temperature distribution within the stacks is a well-known problem (see Chikugo column 1 lines 29-40 and Alp column 2 lines 8-22). Finally, the 
Therefore, Claim 1 is not eligible subject matter under 35 U.S.C. 101. Claims 4, 6 and 8 are rejected based on their dependency on Claim 1. However, the examiner notes, as indicated in the interview with applicant’s representative on 10 December 2021, that Claims 4, 6 and 8 add additional recitations which do require a judicial exception that is integrated into a practical application (see in Claim 4, for example, “set either the first outlet temperature T-01[k] or the second outlet temperature To2exp[n], whichever is higher, as a flow rate control outlet temperature To_f_cont; such that the flow rate outlet temperature To_f_cont approaches a predetermined target temperature by causing the refrigerant adjusting device to decrease the pre-distribution refrigerant flow rate”). Therefore, if re-written in independent form and not recited to rely on any equations in Claim 1 that currently render Claim 1 ineligible, Claims 4, 6 and 8 would overcome the above rejections under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chikugo (US 8,110,313 B2) in view of Alp (US 7,862,949 B2), both of record, and Furusawa (US 2013/0323539 A1), newly cited.
Chikugo teaches a fuel cell system (see figure 1) comprising: a fuel cell group including n units of fuel cell stacks electrically connected in series (fuel cell assembly 2 including fuel cell sets S1 to Sk noting n, see column 3 lines 20-23 regarding electrical connection); refrigerant distribution passages through which a refrigerant is individually distributed to n units of the fuel cell stacks (coolant distribution pathways L1-L2); a voltage detecting unit configured to acquire at least a first voltage that is a voltage of the first fuel cell (cell set voltage sensor V1); and a controller (control unit 3). 
Chikugo does not explicitly recite a pre-distribution refrigerant flow rate sensor, configured to detect a pre-distribution refrigerant flow rate that is a flow rate of the refrigerant before distribution. However, Chikugo does further teach a circulation pump (5), which is located on an upstream of the claimed refrigerant distribution passage (coolant distribution pathway L2) and supplies coolant to the fuel cell assembly (2) (see column 3 lines 39-49). Chikugo also teaches the variable L, which refers to the total flow volume of coolant (see at least equation 8, column 6 line 45). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that in order to use the total flow volume of coolant in controller calculations such as equation 8, a pre-distribution refrigerant flow rate sensor would be provided, typically in conjunction with the coolant pump (52).
Chikugo also does not explicitly recite a current sensor configured to detect a first current that is flows through the first fuel cell and the second fuel cell. However, since Chikugo further teaches the variable I, which refers to a power generation current (see at least equation 4, column 6 lines 6-11), it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide a sensor in order to perform the calculations of at least equations 4 and 5.
Chikugo teaches only one outlet temperature sensor (outlet temperature sensor T2) that is located in the a coolant exhaust flow pathway (L4). Therefore, Chikugo does not teach a first outlet temperature sensor provided at a refrigerant outlet of each of n-1 units of the fuel cell stacks to detect a first outlet temperature that is a refrigerant outlet temperature of each of the n-1 fuel cell stacks. However, the inventive concept of Chikugo is drawn to a method of calculating a cell-set temperature 
Additionally, Alp teaches a fuel cell system (see figure 1) comprising: a fuel cell group including a plurality of fuel cells (first split fuel cell stack 12 and a second split fuel cell stack 14); a refrigerant distribution passage through which a refrigerant is individually distributed to the fuel cells composing the fuel cell group (coolant loop 54); and a controller (controller 58), which controls the coolant pump (52). Alp further teaches end plate temperature sensors (44, 46, 48, and 50), which can be used in conjunction with the stack cooling fluid outlet temperature sensor (56), to ensure any unnecessary system shut down is avoided in the case where the temperature sensor (56) fails (see column 4 lines 25-
Therefore, the prior art appreciates the hardware structure of the instant fuel cell and the need to control the temperatures of the individual fuel cells based on the temperature and flow of coolant, as well as the need for redundancy between sensors and calculated values. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to include sensors at the refrigerant outlet of each fuel cell stack n in conjunction with calculated values in order to precisely detect a malfunction within the fuel cell system.

Claims 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chikugo in view of Alp and Furusawa as applied to Claim 1 above, and further in view of Yamamoto (WO 2010123146 A1), of record.
Regarding Claims 4 and 6, Chikugo further teaches a refrigerant adjusting device that adjusts the pre-distribution refrigerant flow rate (coolant circulation pump, which is interpreted to meet the claimed function of adjusting the pre-distribution flow rate based on column 4 lines 41-44 which indicate that the pump circulates coolant through the coolant circulation system), a power adjusting device that adjusts the generating power of the fuel cells (power converter 6), a pre-distribution refrigerant temperature sensor configured to detect the pre-distribution refrigerant temperature (inlet temperature sensor T1) and a second voltage sensor configured to detect a second voltage that is a voltage of the fuel cell stack other than the n-1 units of the fuel cell stacks (voltage sensors V2 to Vk).
Chikugo further teaches that the refrigerant adjusting device is controlled based on a target temperature (see figure 2 and column 5 lines 24-32).

Chikugo also does not teach any particulars to the fuel (reactant) gas supplied to the fuel cell group on fuel lines (22 and 24). Specifically, Chikugo does not teach a fuel flow rate sensor configured to detect a flow rate of fuel supplied to the fuel cell group. However, Yamamoto teaches a fuel cell (fuel cell stack 48) control system which includes a fuel flow rate acquiring unit configured to acquire a flow rate of fuel supplied to the fuel cell (flow meter 74b, see figure 1 and page 10 lines 17-22), and a controller (control device 18) wherein the controller calculates a heat capacity of the fuel on the basis of the flow rate of the fuel, and this ultimately is used in the final calculation of the coolant flow rate, which corresponds to the claimed supply flow rates (see page 4 line 19-page 5 line 10, specifically the second step which may take into account the fuel gas flow rate, which is interpreted to read on the claimed heat capacity). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the flow rate of the fuel would directly contribute to the amount of cooling necessary, as a higher quantity of fuel would result in more energy being released as a result of the reaction, and this energy would be in the form of heat that a coolant would be required to regulate in order to prevent overheating.
The examiner notes that in the claims, there is no recited relationship between the value obtained by the fuel flow rate sensor and the controller or claimed equations.
Regarding Claim 8, Chikugo further teaches that the controller causes the power adjusting device (power converter 6) to stop power generation of the fuel cells when the power control outlet temperature (the highest individual cell coolant outlet temperature) exceeds a threshold temperature (see column 9 lines 16-37 regarding termination of power generation).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: text book section on electromotive force including manipulations of the instantly claimed equations, showing that the formulaic relationships indicated by the claims are well known.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723